Notation for the Record by WATSON, Justice.
A motion for my recusal was filed on June 13, 1984. Shortly thereafter I informed my colleagues that since (1) there is no legal basis for my recusal, LSA-C.Cr.P. art. 671, and (2) the state and the defendants are entitled under the Constitution to have the duly elected members of the court consider the case, I declined to recuse myself.
The other members of the court have considered the matter out of my presence subsequently and I have not participated in any further action in the case since the motion is still pending. LSA-C.Cr.P. art. 673. I did not participate in the writ grant. 458 So.2d 108 (La.1984).